Citation Nr: 0514334	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for the residuals of 
rheumatic fever with heart involvement, status post-aortic 
valve replacement, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1959 to August 
1960.

This appeal is from an August 1998 rating decision of the 
Department of Veterans Affairs (VA).  The Fort Harrison, 
Montana, Regional Office (RO) is the agency of original 
jurisdiction (AOJ) in this case.

The veteran's substantive appeal potentially raises the 
matters of extraschedular rating, or increased compensation 
based on individual unemployability, or pension benefits as 
superior to the current level of compensation, all based on 
an implied assertion of marginal employment.  These matters 
are referred to the AOJ for appropriate action.


FINDINGS OF FACT

The veteran has quiescent rheumatic fever with heart 
involvement, status post-aortic valve replacement, manifested 
by characteristic ECG manifestations and a questionably 
enlarged heart, but without severe dyspnea on exertion, 
elevation of systolic blood pressure, or arrhythmias, nor is 
more than light labor precluded, nor is his cardiac workload 
ever below 7 METs, nor does left ventricular dysfunction ever 
result in an ejection fraction of 50 percent or less.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent have not been met either under the rating criteria 
effective when the veteran filed his claim or under the 
amended criteria that became effective during the pendency of 
his claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997), Diagnostic Code 7000 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran had rheumatic fever in service and 
suffered cardiac involvement finally resulting in aortic 
valve stenosis.  In November 1984 he had aortic valve 
replacement with a prosthetic valve.  He has been rated 30 
percent disabled since then.  He now asserts his condition is 
worsening.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997) (codified at 38 C.F.R. § 4.104 (2004).  
Under the older rating criteria, a heart valve replacement 
was rated under its own diagnostic code for a year after 
surgery, see 38 C.F.R. § 4.104, Diagnostic Code 7016 (1997), 
then the condition was rated as rheumatic heart disease.  
Diagnostic Code 7000 (1997).  Under the newer rating 
criteria, the post-valve replacement heart continues to be 
rated under the valve replacement code, 38 C.F.R. § 4.104, 
Diagnostic Code 7016 (2004), which provides the same ratings 
for the same criteria as does the revised Diagnostic Code 
7000, which has been renamed Valvular Heart Disease 
(including rheumatic heart disease).  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2004).  Where the change makes no 
difference in rating criteria, this decision is in terms of 
Diagnostic Code 7000 for the sake of stability in codifying 
the rating.

Under the "old" criteria, valvular heart disease was rated 
at 10 percent with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  A 30 percent evaluation 
required from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation was warranted when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor precluded.  A 100 
percent rating was warranted for an active rheumatic disease, 
and with ascertainable cardiac manifestations, for a period 
of 6 months.  Further, a 100 percent rating was also 
warranted for inactive rheumatic heart disease substantiated 
by clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

Under the "new" criteria, valvular heart disease is rated 
at 30 percent when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
rating of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).

The veteran has been very closely followed by VA cardiology 
clinic since his surgery.  He has had Doppler echocardiograms 
in December 1996, March 1998, May 2000, each comparing the 
results to the previous studies.  He had a stress 
electrocardiogram (ECG) in July 2000, a chest x-ray in 
October 2000, and a stress echocardiogram in March 2003.  In 
addition to frequent outpatient clinical examinations, at 
which times the veteran reported his current complaints and 
subjective interval history of how he felt and functioned, he 
had VA compensation examinations in March 1998, October 2000, 
January 2003, and February 2004.

This evidence reveals several salient features.  First, the 
echocardiogram, x-ray, and clinical findings show a 
questionable, but not a definitely enlarged heart.  See 
Drosky v. Brown, 10 Vet. App. 251, 255-56 (1997) (discussing 
meaning of "definitely enlarged" in Diagnostic Code 7000).

However, even if the veteran's heart were definitely enlarged 
as the term is used in Diagnostic Code 7000 (1997), an 
enlarged heart alone does not meet or nearly approximate the 
criteria.  In Drosky, 10 Vet. App. at 255-56, the Court 
distinguished rating criteria in the disjunctive (permitting 
a rating if criterion a or b exists) from rating criteria in 
the conjunctive (requiring that criteria a and b exist).  The 
rating criteria for a 30 percent rating under Diagnostic Code 
7000 (1997) are in the disjunctive.

The 60 percent criteria, set apart with semicolons, are in 
the conjunctive.  Thus, the definitely enlarged heart, or 
diastolic murmur, or other EKG manifestation that alone 
warrant the 30 percent rating will not alone warrant the 60 
percent or higher rating.  The 60 percent rating requires 
definite enlargement of the heart and the several other 
criteria set forth as quoted, supra.  This is logically as 
well as grammatically so, because the Court held that 
definite is a term of status, not quantity, Drosky, 10 Vet. 
App. at 256, and if a definitely enlarged heart alone were 
sufficient for a 60 percent rating, there would be no 
difference between the criteria for 30 and 60 percent 
ratings.  The conjunction of the several criteria 
distinguishes a 60 percent from a 30 percent disabling heart 
condition.

The veteran's subjective reports in the outpatient records 
and the several VA examinations of occasionally easy fatigue 
do not amount to severe dyspnea on exertion.  He repeatedly 
reports his daily functioning, walking, and other activities 
that are inconsistent with severe dyspnea on exertion.  On 
October 2000 VA examination he attributed shortness of breath 
on exertion to his 50 pack-year history of smoking, recently 
quit.  He does not have elevation of systolic blood pressure, 
arrhythmias, and more than light manual labor is not 
precluded.  His report to the February 2004 VA examiner of 
inability to perform heavy manual labor, such as digging 
post-holes on his "hobby farm," does not amount to or 
nearly approximate preclusion of more than light manual 
labor.  In sum, the clear preponderance of the evidence is 
against a rating greater than 30 percent for rheumatic fever 
with heart involvement, post-aortic valve replacement, under 
the rating criteria in effect when he filed the instant 
claim.  38 C.F.R. § 3.104, Diagnostic Code 7016-7000 (1997).

As discussed above, the newer criteria are designed to be 
more objective and quantifiable by diagnostic tests.  The 
echocardiograms consistently showed ejection fractions 
greater than 50 percent.  VA failed for some time after the 
effective date of the new criteria to obtain data on the 
veteran's oxygen uptake per kilogram of body weight per 
minute (the MET).  The available data from a July 2000 stress 
ECG and from a March 2003 stress echocardiogram show he 
achieved workloads of 7 METs, commensurate with a 30 percent 
rating, and of 8.5 METs, commensurate with a 10 percent 
rating.  Diagnostic Code 7000 (2004).  None of the objective 
data show either criterion of a 60 percent rating under the 
newer version of Diagnostic Code 7000.  The preponderance of 
the evidence is against awarding a higher rating under the 
newer criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Finally, VA has discharged its duties to the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
October 2003, VA notified the veteran of the information and 
evidence necessary to substantiate his claim, and of his and 
VA's respective burdens to produce or obtain information and 
evidence.  The letter did not specifically request the 
veteran to provide evidence currently in his possession, but 
the veteran reported in a January 2004 statement that VA has 
received from him or has access to all evidence relevant to 
his case.

VCAA notice in this case unavoidably post-dated the initial 
adjudication of the veteran's claim, which pre-dated the Act.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VA 
developed significant evidence in this case subsequently, but 
it proved adverse to the veteran's claim.  In light of his 
January 2004 statement, the Board's conclusion that there no 
further evidence can be adduced in this case, and the Board's 
de novo review of the evidence, VA has discharged its notice 
duties under the VCAA. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

VA has obtained all evidence of which it has notice.  VA has 
examined the veteran on multiple occasions, obtaining 
evidence responsive to all of the rating criteria pertinent 
to this case.  No further medical opinion is necessary to 
decide the appeal.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  There has been no failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e) 92004).




ORDER

A schedular rating greater than 30 percent for residuals of 
rheumatic fever with heart involvement, status post-aortic 
valve replacement is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


